Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claim(s) 7, 10 & 14 are objected to because of the following informalities:  
a.	Claims 7 & 14, line 2, change “comb-teeth like such that” to –comb-teeth like surfaces, such that--.
b.	Claim 10, line 4, change “said heat pipe. said heat pipe.” to –said heat pipe--.

Claim Rejections - 35 USC § 112

2.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 4-6 & 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
4 recites the limitation "said connecting surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said opposed surface" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 5 & 6 depends on claim 4, therefore are also rejected.
Claim 11 recites the limitation "said connecting surface" in line 2 & 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said opposed surface" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 12 & 13 depends on claim 11, therefore are also rejected.

Claim Rejections - 35 USC § 102

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Yuan US2013/0008630.

	Per claim 1 Yuan teaches a heat transport device (see fig.2), comprising: a heat pipe (3; [0036]) thermally connecting to a heating element (5; Abstract, [0033]), wherein said heat pipe (3) includes a heat-receiving top surface (see fig.2, “top surface of 3”) directly contacting said heating element (5) to receive heat from said heating element (see fig.2; [0033]); and a side surface orthogonal to said heat-receiving top surface (see fig.2); and a heat spreader (1 & 2, see fig.2; [0030]-[0033]) thermally connecting to said heat pipe to dissipate heat ([0033]), wherein said heat spreader includes a first plate member (2; [0033]) having a first-plate top surface and a first-plate side surface, orthogonal to said first-plate top surface (see fig.2), directly contacting said side surface of said heat pipe (3, see fig.2); and a second plate member (1; [0030]-[0032]) having a second-plate top surface and a second-plate side surface, orthogonal to said second-plate top surface (see fig.2), directly contacting said first-plate side surface of said first plate member (see fig.2).  
	Per claim 16 Yuan teaches the heat transport device of Claim 1, wherein said first-plate (2) top surface is flushed with said heat-receiving top surface of said heat pipe (3, see fig.2; [0034]).

Claim Rejections - 35 USC § 103

4.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Yuan US2013/0008630 in view of Huang US2012/0305221.

	Per claim 2 Yuan teaches the heat transport device of Claim 1, 
	Yuan does not explicitly teach wherein said second plate member is thinner than said first plate member.  
	Huang however discloses wherein said second plate (30) member is thinner than said first plate member (1, see fig.3 & 4A-A; [0044]-[0045], “discloses 30 to be conductive block for heat transfer”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the second plate thinner than the first plate member as taught by Huang in the heat transport device of Yuan, because it makes the heat transport device to be light weight while also improving the performance of the heat spreader.
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Yuan US2013/0008630 in view of Lin et al. US2012/0318480.

	Per claim 3 Yuan teaches the heat transport device of Claim 1,
	Yuan does not explicitly teach wherein said first-plate top surface and said second-plate top surface do not contact said heating element and said heat pipe. 
	Lin et al. however discloses wherein a first-plate top surface (10, see fig.7, “portion close to 8”) and a second-plate top surface (40, see fig.7, “portion abutting the back surface of 10”) do not contact a heating element (8) and a heat pipe (20, see fig.7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first-top plate surface and a second-plate top surface not contact a heating element and a heat pipe as taught by Lin et al. in the heat transport device of Yuan, because it ensures that the all heat is effectively and efficiently dissipated via the heat pipe.

Claim(s) 8 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Wang et al. US2013/0294030 in view of Yuan US2013/0008630.

	Per claim 8 Wang et al. teaches an electronic apparatus (200, see fig.4A) comprising: a heating element (310; [0040]); a heat transport device (100) for transporting heat from said heating element ([0040]), wherein said heat transport device includes a heat pipe (160, 162 & 164; [0033]) thermally connecting to said heating element ([0040]), and a chassis (400) in opposed contact with a heat spreader (110) and a heat pipe (160, 162 & 164, see fig.4A-4C).   

	Yuan however discloses wherein a heat pipe (3) includes a heat-receiving top surface (see fig.2) directly contacting said heating element (5, abstract) to receive heat from said heating element ([0033]); and a side surface orthogonal to said heat-receiving top surface (see fig.2); a heat spreader (1 & 2; [0030]-[0033]) thermally connecting to said heat pipe ([0033]) to radiate heat, wherein said heat spreader includes Amendment under 37 C.F.R. § 1.111Page 3 JP190007.AM1a first plate member (2) having a first-plate top surface and a first-plate side surface, orthogonal to said first-plate top surface (see fig.2), directly contacting said side surface of said heat pipe (see fig.2); and a second plate member (1; [0030]-[0032]) having a second-plate top surface and a second-plate side surface, orthogonal to said second-plate top surface (see fig.2), directly contacting said first-plate side surface of said first plate member (see fig.2)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat pipe directly contact the heating element on a top side and have a heat spreader directly contacting 
	Per claim 15 Wang et al. in view of Yuan teaches the electronic apparatus of Claim 8, wherein said first-plate (2) top surface is flushed with said heat-receiving top surface of said heat pipe (3, see fig.2; [0034]).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Wang et al. US2013/0294030 in view of Yuan US2013/0008630 as applied to 	claim 8 above and further in view of Huang US2012/0305221.

	Per claim 9 Wang et al. in view of Yuan teaches the electronic apparatus of Claim 8, 
	Wang et al. in view of Yuan does not explicitly teach wherein said second plate member is thinner than said first plate member.  
	Huang however discloses wherein a second plate (30) member is thinner than a first plate member (1, see fig.3 & 4A-A; [0044]-[0045], “discloses 30 to be conductive block for heat transfer”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the second plate thinner than the first plate member as taught by Huang in the electronic apparatus of Wang et al. in view of Yuan, because it makes the heat transport device to be light weight while also improving the performance of the heat spreader. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Wang et al. US2013/0294030 in view of Yuan US2013/0008630 as 	applied to claim 8 above and further in view of Lin et al. US2012/0318480.

	Per claim 10 Wang et al. in view of Yuan teaches the heat transport device of Claim 8,
	Wang et al. in view of Yuan does not explicitly teach wherein said first-plate top surface and said second-plate top surface do not contact said heating element and said heat pipe. 
	Lin et al. however discloses wherein a first-plate top surface (10, see fig.7, “portion close to 8”) and a second-plate top surface (40, see fig.7, “portion abutting the back surface of 10”) do not contact a heating element (8) and a heat pipe (20, see fig.7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first-top plate surface and a second-plate top surface not contact a heating element and a heat pipe as taught by Lin et al. in the heat transport device of Wang et al. in view of Yuan, because it ensures that the all heat is effectively and efficiently dissipated via the heat pipe.
 
Allowable Subject matter

5.	Claims 4-6 & 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 4, includes allowable subject matter because of the heat transport device 
	Claim(s) 5-6, depends on claim 3 therefore allowable for the same reason.
	Claim 11, includes allowable subject matter because of the heat transport device of Claim 3, wherein said heat transport device includes a heat-transfer material in opposed contact with said connecting surface of said first plate member, said connecting surface of said second plate member, and said opposed surface of said heat pipe.
	Claim(s) 12-13, depends on claim 10 therefore allowable for the same reason.

	Claims 7 & 14 are objected to as being dependent upon a rejected base 	claim, but would be allowable if rewritten in independent form including all 	of the limitations of the base claim and any intervening claims.

	Claim 7, includes allowable subject matter because of the heat transport device of Claim 1, wherein said first-plate side surface and said second-plate side surface are comb-teeth like such that the contacting boundary of said first-plate side surface and said second-plate side surface is zig-zag like.  
	Claim 14, includes allowable subject matter because of the electronic apparatus of Claim 8, wherein said first-plate side surface and said second-plate side surface are comb-teeth like such that the Amendment under 37 C.F.R. § 1.111Page 4 JP190007.AM1contacting boundary of said first-plate side surface and said second-plate side surface is zig-zag like.  
	
Email Communication

6.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

7.	Applicant’s arguments with respect to claim(s) 1 & 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL A MATEY/Examiner, Art Unit 2835